

SERVICES AGREEMENT
INTEGRACORE, LLC – LIFEVANTAGE CORPORATION


THIS SERVICES AGREEMENT (this “Agreement”) is dated for reference purposes only
as of the 1st day of June, 2014 (the “Effective Date”) by and between
IntegraCore, LLC., a Utah limited liability company (“IntegraCore”) and
LifeVantage, a Colorado Corporation (“Client”) (collectively the “Parties”, and
individually a “Party”) with reference to the following:


RECITALS
A.    IntegraCore is in the business of supply chain management, and provides
various Services to its customers, including fulfillment, procurement,
warehousing, ordering, processing, and shipping (collectively the “Services”).
B.    Client desires to engage IntegraCore to provide certain Services as
defined herein.
C.    IntegraCore is willing to provide the Services in accordance with and
subject to the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing facts and for other good and
valuable consideration, the legal sufficiency of which are hereby acknowledged,
Client and IntegraCore hereby agree as follows:


1.
Services, Pricing and Payment. The Services to be provided by IntegraCore to
Client hereunder, along with the pricing and payment for services are set forth
in the Statement of Work attached as Schedule A, attached hereto and
incorporated and made a part of this Agreement by this reference. In the event
of a conflict between the terms of this Agreement and Schedule A, the terms of
this Agreement shall control.

a.
Except as expressly provided in the Statement of Work or otherwise in this
Agreement, IntegraCore shall provide all equipment necessary to perform the
Services in accordance with this Agreement and shall have the right to perform
the Services in the manner and using the means IntegraCore deems necessary and
appropriate in its sole discretion.

b.
In the event that any provision or term set forth in the Statement of Work
contradicts any provision or term of the body of this Agreement, the provision
or term set forth in the Statement of Work shall supersede and replace such
contradictory provision or term.

c.
Client is solely responsible for all international fees and costs as set forth
in the Statement of Work. Furthermore, Client is solely responsible for tax
liabilities, duties, product identification, product valuation, and product
registration for any and all international shipments.



2.
Term, Option and Renewal. This Agreement shall run from the Effective Date to
the last date of the month thirty six (36) months following the Effective Date.
The term of this Agreement shall automatically renew month to month at the
expiration of the 36 month term unless either Party gives prior written notice
forty five (45) days before the expiration of the initial term or the renewal
term.



3.
Offer Only; Effective Date. Execution of this Agreement by Client shall
constitute only an offer for services which shall not be binding unless signed
and executed by only those individuals authorized to accept this Agreement on
behalf of IntegraCore. IntegraCore’s sales and service representatives do not
have the authority to bind IntegraCore to this Agreement. This Agreement becomes
effective to bind both


Service Agreement - Page 1 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



IntegraCore and Client ON THE DATE THIS AGREEMENT IS EXECUTED BY IntegraCore
(the “Effective Date”). The date listed near the heading of this page, if any,
is for reference purposes only.


4.
Confidentiality. Both Parties acknowledge and agree to the Confidentiality and
Non-Disclosure Agreement attached hereto as Exhibit B and will execute said
document, if not already signed by both Parties, in conjunction with the
execution of this Agreement. Said Exhibit is made incorporated herein as if
fully set forth by this reference.



5.
Ownership of Intellectual Property; No License. Each Party acknowledges that it
may have access to certain intellectual property owned or licensed by the other
Party in connection with this Agreement. Each of IntegraCore and Client agrees
that no license or any other property right in any such intellectual property is
granted to the other Party by the other as a result of this Agreement.



6.
Intentionally Omitted.



7.
Events of Default. The occurrence of any of the following shall constitute an
event of default by either Client or IntegraCore (“Event of Default”) hereunder:

a.
The default in the prompt and complete payment or performance of any obligation
of Client or IntegraCore now or hereinafter arising under this Agreement where
such default is not cured within thirty (30) days after written notice thereof
from the other Party.

b.
If, pursuant to or within the meaning of the United States Bankruptcy Code or
any other federal or state law relating to insolvency or relief of debtors (a
“Bankruptcy Law”), Client or IntegraCore shall (i) commence a voluntary case or
proceeding; (ii) consent to the entry of an order for relief against it in an
involuntary case; (iii) consent to the appointment of a trustee, receiver,
assignee, liquidator or similar official; (iv) make an assignment for the
benefit of its creditors; (v) admit in writing its inability to pay its debts as
they become due, or (vi) a court of competent jurisdiction enters an order or
decree under any Bankruptcy Law that (a) is for relief against CLIENT or
IntegraCore in an involuntary case; (b) appoints a trustee, receiver, assignee,
liquidator or similar official; or (c) orders the liquidation, and in each case,
the order or decree is not dismissed within sixty (60) days.

c.
The initiation of steps by any third party to obtain a lien, levy or writ of
attachment or garnishment upon any or all of the Collateral or substantially all
of any of the other property of Client or any guarantor of any Secured
Obligation or to affect any of the Collateral or any such other property by
other legal process not in the ordinary course of business by the Client, unless
the same is dismissed within thirty (30) days after the initiation thereof.

d.
Should any representation or warranty by either Party be false.

e.
If either Party has a reasonable concern that the other Party may breach this
Agreement, they may send a written statement setting forth the reasons for the
concern of breach and make a demand for further assurances that the Party is or
will continue to honor this Agreement. The Party in receipt of such request
shall respond in writing to the requesting Party within twenty (20) calendar
days of the written request or they shall be deemed to be in Default of this
Agreement.


Service Agreement - Page 2 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



 
8.
Remedies Upon Default. If any Event of Default occurs, IntegraCore or Client may
exercise any one or more of all rights and remedies available to it under this
Agreement, under applicable Utah law, at equity, or otherwise, including,
without limitation:

a.
Termination of this Agreement. The non-defaulting Party may terminate this
Agreement by written notice to the defaulting Party, effective upon receipt of
such notice.

b.
Collection. The non-defaulting party may collect from the defaulting party all
actual damages, sums, fees, costs, expenses and obligations due under this
Agreement, including collection costs, pre and post judgment interest at the
rate of 18% per annum, court costs (filing fees, service of process, and other
court fees), and all reasonable attorney’s fees incurred by the non-defaulting
party in connection with such Event of Default or the interpretation or
enforcement of this Agreement or the rights and remedies of the non-defaulting
party hereunder.

c.
Intentionally Omitted.

d.
Intentionally Omitted.

e.
Cumulative Remedies. The rights and remedies of each Party in this section or in
any other part of this Agreement are cumulative of themselves and of every other
right or remedy.



9.
Abandoned Goods. Notwithstanding the other terms of this Agreement, if at any
time IntegraCore determines, in its reasonable discretion, that any goods in its
possession or facility in connection with this Agreement have been abandoned by
Client, IntegraCore may demand in a written notice to Client that Client, at its
sole cost, remove or cause to be removed from any IntegraCore warehouse or
storage facility such goods and that Client make payment of all fees, expenses
and costs due; provided, however, IntegraCore shall have the right, but not the
obligation, to refuse and stop any such removal, until Client makes payment of
all charges, fees, expenses and costs due hereunder. If such payment is not so
made and such goods are not so removed within sixty (60) calendar days of such
written notice, this Agreement shall terminate as to such goods, and such goods
shall then be, without any further notice to or action of Client, the sole
property of IntegraCore. IntegraCore may then in its reasonable discretion move
and store such goods at Client’s expense, and IntegraCore may retain all
proceeds and benefits of any such action only to the extent that IntegraCore is
owned monies or the goods have not been removed after written notice as set
forth above. All remaining goods shall be promptly provided to Client. The
rights and remedies of this section shall be cumulative of every other right or
remedy.



10.
Early Termination.

a.
Notwithstanding the other terms of this Agreement, IntegraCore may terminate
this Agreement during the term or any renewal term of this Agreement, if Client
is storing or shipping product in violation of law, including any city,
municipality, county, state, foreign, international; or in violation of
intellectual property rights of another (domestic or foreign); or if Client has
failed to cure any default under this Agreement, including payment, after
written notice of such default and a reasonable time to cure.

b.
Notwithstanding the other terms of this Agreement, Client may terminate this
Agreement during the term or any renewal term of this Agreement, if IntegraCore
fails to meet expected service


Service Agreement - Page 3 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



level commitments found in Schedule A, Statement of Work, if IntegraCore is
storing or shipping product in violation of law, including any city,
municipality, county, state, foreign, international; or in violation of
intellectual property rights of another (domestic or foreign); or if IntegraCore
has failed to cure any default under this Agreement, including credit, after
written notice of such default.


11.
Independent Contractor. At all times IntegraCore shall be acting as an
independent contractor and not as an employee, partner, joint venturer, or agent
of Client. As an independent contractor, IntegraCore shall have no authority,
express or implied, to commit or obligate Client in any manner whatsoever.
IntegraCore shall be responsible for the payment of all federal, state or local
income taxes payable with respect to all sums paid to IntegraCore under this
Agreement.



12.
Representations and Warranties.

a.
IntegraCore represents and warrants to Client that: (i) it is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Utah; (ii) it has the lawful right, power, authority
and capacity to enter into this Agreement; (iii) the person signing this
Agreement is authorized to do so; and (iv) neither the execution nor the
performance of this Agreement shall constitute a violation of or interfere with
IntegraCore's obligations to any third party.

b.
Client represents and warrants to IntegraCore that: (i) it is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Colorado; (ii) it has the lawful right, power, authority and capacity to
enter into this Agreement; (iii) the person signing this Agreement is authorized
by Client as an officer, director, or manager, or has such authority by a
declaration to do so; and (iv) neither the execution nor the performance of this
Agreement shall constitute a violation of or interfere with Client's obligations
to any third party.

c.
None of the Parties makes any representation or warranty except those expressly
set forth in this Agreement, attachments or exhibits hereto. Each Party
disclaims all other warranties and conditions, express, implied or statutory,
including without limitation the implied warranties of title, non-infringement,
merchantability, and fitness for a particular purpose.



13.
Limitation of liability. Notwithstanding any other provision in this Agreement
(including Schedules and Exhibits), each Party's maximum liability to the other
under this Agreement for any cause whatsoever, regardless of the form of action,
whether in contract or in tort, including but not limited to negligence of the
other Party and indemnification obligations, shall be limited to the recovery of
actual damages. In addition, neither Party shall be liable to the other Party
for lost profits or special, incidental or consequential damages, and punitive
damages, whether based in contract or tort (including negligence, strict
liability or otherwise), and whether or not advised of the possibility of such
damages.



14.
Inventory Shrinkage; Insurance; Carrier Claims; and Shipping Errors.

a.
Once IntegraCore has received Client’s inventory items into IntegraCore’s
systems and physical warehouses in connection with this Agreement, IntegraCore
will be responsible for any actual


Service Agreement - Page 4 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



loss or damage to goods in its possession in excess of 2% (.02) inventory
accuracy. Inventory accuracy shall equal the number of deviated units below
99.0% x actual cost of missing product in credit reimbursement.
b.
Client shall insure, at its own expense, its inventory against loss from flood,
fire, theft, etc. just as it would if its inventory were in its own warehouse.
IntegraCore shall, during the term here of, maintain in full force and effect
the insurances listed below. IntegraCore shall provide a certificate of
insurance evidencing the insurances listed below. The Commercial General
Liability insurance will be endorsed to add Client as an Additional Insured as
respects to Integracore’s obligations under this agreement.

i.
Commercial Liability insurance with respect to coverage for the property of
others stored at its properties, with a limit not less than $5 Million per
occurrence

ii.
Commercial General Liability insurance not less than $5 Million per occurrence

iii.
Business Automobile Liability insurance not less than $1 Million per occurrence

iv.
Workers Compensation insurance per State statute

c.
In the event a shipment or any part of it is received in damaged condition,
Client shall work with the carrier or manufacturer/supplier to remedy damages.
Where damages are not noted on the Bill of Lading, Client will work with
IntegraCore to remedy said damages. Further, Client shall be responsible for
filing a claim with the carrier if Client’s carrier account was used, and
IntegraCore shall be responsible for filing a claim with the carrier if
IntegraCore’s carrier account was used, after such claim is raised to
IntegraCore and all required information has been provided by Client.

d.
Client shall be solely responsible to provide all shipping information and data
for shipping product via portkey (or otherwise) to Client’s customers.
IntegraCore shall not be responsible for any shipment, fees, taxes, fines, or
costs whatsoever for shipments that contained inaccurate, incorrect, or
misinformation provided by Client.

e.
If IntegraCore incorrectly ships product due to its own error, then IntegraCore
shall pay the actual cost for any item and the pick pack and shipment for the
re-shipment of any product at the same shipping method as the original shipment
method at IntegraCore’s sole cost.



15.
Indemnification.

a.
Subject to the limitations on liability found herein, IntegraCore shall
indemnify, hold harmless and defend Client and each person or entity that is an
officer, director, member, manager, employee, affiliate or agent of Client from
and against any and all losses, claims, damages, liabilities, whether joint or
several, expenses (including reasonable legal fees and expenses), judgments,
fines and other amounts paid in settlement, incurred or suffered (collectively,
“Losses”) by any such person or entity arising out of or in connection with: (i)
the breach of any representation or warranty made by IntegraCore hereunder; (ii)
the breach of any term or provision of this Agreement or (iii) any intentional
or negligent act by IntegraCore or its employees or agents in connection with
the performance by IntegraCore or its employees or agents hereunder, provided
such negligent act or omission was not done or omitted at the direction of
Client.


Service Agreement - Page 5 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



b.
Subject to the limitations on liability set forth herein, Client shall
indemnify, hold harmless and defend IntegraCore and each person or entity that
is an officer, director, employee, affiliate or agent of IntegraCore from and
against any and all losses by any such person or entity arising out of or in
connection with: (i) the inaccuracy or breach of any representation or warranty
made by Client hereunder; (ii) the breach of any term or provision of this
Agreement by Client; (iii) any negligent act or omission by Client or its
employees or agents in connection with the performance by Client or its
employees or agents hereunder, provided such negligent act or omission was not
done or omitted at the direction of IntegraCore; (iv) for any and all claims
brought under a theory of contract, statute or tort law against IntegraCore
regarding the manufacturing, instructions, warnings, contents, or use of
Client’s product ; (v) any claim against IntegraCore alleging violation of
intellectual property rights, including patent infringement, trademark, trade
dress, trade secrets, and copyright for any product or agreed to use of
information provided by Client to IntegraCore under this Agreement; and (vi) any
unpaid transportation charges in connection with Products Client caused to be
shipped to or from IntegraCore for fulfillment. This provision shall survive and
termination or cancelation of this Agreement.



16.
Audit Rights. IntegraCore shall keep for at least four (4) years from the date
of distribution proper records and books of accounting relating to the Services
provided to Client. Once every six (6) months, Client or its designee may
inspect such records to verify such reports. If the audit finds material
discrepancies between the books and records and the audited results, the Parties
agree the frequency of the audits may be increased to the extent reasonably
necessary to satisfy the purposes of this Agreement. Any such inspection will be
conducted at the sole expense of Client and shall be in a manner that does not
unreasonably interfere with IntegraCore's business operations. This provision
shall not survive the termination of this Agreement.



17.
Shortages/Nonconforming Goods. Claims for shortages that are not attributable to
a carrier, or for nonconforming goods, are to be reported in writing to
IntegraCore's customer care department within ten (10) days after receipt of
shipment, otherwise the claim will not be allowed and Client shall be deemed to
have waived such claim.



18.
Sale and Use Taxes. Client agrees to pay, when due, any and all applicable sales
and use taxes on any products or Services sold to Client by IntegraCore. Client
agrees to indemnify and hold IntegraCore harmless for any and all applicable
sales and use taxes that remain unpaid when due on any products or Services sold
to a customer of Client by IntegraCore. This provision shall survive and
termination or cancelation of this Agreement.



19.
Subcontractors. IntegraCore may, in its reasonable discretion, subcontract
certain individuals to assist in the performance of all or any part of the work
ordered by Client or to otherwise be performed by IntegraCore hereunder. The use
of a subcontractor by IntegraCore shall not create any contractual relationship
or obligations between any subcontractor and Client.




Service Agreement - Page 6 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



20.
Non-Solicitation Clause. Client agrees and acknowledges that IntegraCore has
invested significant time and money into the development of its employees and
into each of its employee’s training, understanding and skill. Thus, Client
agrees that it shall not directly solicit, make offers of employment, or hire
employees of IntegraCore, during the term of this Agreement, without the prior
written consent of IntegraCore, which shall be granted or withheld in
IntegraCore’s sole discretion. This convent shall not apply to employees of
IntegraCore who directly respond to Client’s advertisement for a position or the
advertisement of an agent of Client. Client further acknowledges that any breach
of this Section may cause IntegraCore irreparable harm for which no adequate
remedy exists at law, and agrees that upon any such breach of this Section,
IntegraCore shall be entitled to seek injunctive relief, without any requirement
to post a bond, and without prejudice to any other right or remedy that
IntegraCore may have in law or equity.



21.
Miscellaneous.

a.
Notices. All notices, consents, requests, instructions, approvals or other
communications provided for herein shall be in writing and shall be delivered by
personal delivery, overnight courier, U.S. certified mail addressed, or
facsimile to the receiving Party at the address or facsimile number set forth
below. Any Party may change the address set forth below by notice to each other
Party given as provided herein. All such communications and all time periods
based on such communications shall be effective when received.

LIFEVANTAGE CORPORATION
Attn: Robert Urban
9785 S Monroe Street, Suite 300
Sandy, Utah 84070
Office: 801-432-9000


INTEGRACORE, LLC:
Attn: Kurt Flygare
6077 W. Wells Park Rd.
West Jordan, Utah 84081
Office: 801-994-3921
Facsimile: 801-838-8890



b.
No Waiver. No failure to exercise, delays in exercising, or single or partial
exercise of any right, power or remedy by any Party shall constitute a waiver
thereof. No provision of this Agreement shall be deemed waived unless such
waiver shall be in writing signed by the waving Party. No waiver by any Party of
any of its rights or remedies on any one occasion shall operate as a waiver of
any other of its rights or remedies or any of its rights or remedies on a future
occasion.

c.
Entire Agreement. This Agreement, including its schedules and exhibits,
constitutes the entire Agreement of the Parties with respect to the subject
matter hereof and shall supersede all other representations, statements,
Agreements, written or oral, between the Parties unless reduced to writing and
made a part of this Agreement. Client acknowledges and agrees that Client is not
relying upon any other agreements, understandings, inducements, promises,
representations or warranties, express or implied made by any sales person,
employee or agent of the IntegraCore unless reduced to writing and made a part
of this Agreement.

d.
Interpretation. Headings in this Agreement are included for reference purposes
only and shall not affect the meaning of any provisions of this Agreement.
Client (and/or Client’s counsel) has reviewed this Agreement and Client agrees
that any rule of contract interpretation that ambiguities or uncertainties are
to be interpreted against the drafting party or the party who


Service Agreement - Page 7 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



caused it to exist shall not be employed in the interpretation of this
Agreement. As used in this Agreement, the word “including” means “including but
not limited to.” The words Client and IntegraCore shall include the plural as
well as the singular. In the event that there is more than one entity or person
comprising Client, each of the entities or persons is jointly and severally
liable under this Agreement.
e.
Assignment. Neither Party shall assign or transfer this Agreement, or any right
or obligation hereunder, without the prior written consent of the other Party.
For purposes of this paragraph, the term “assign or transfer” shall include any
merger, sale of stock or other change in control of Client that results in a
change in equity ownership of the Party of fifty percent (50%) or more.

f.
Amendment. This Agreement shall not be amended or modified except by written
document signed by all of the Parties.

g.
Survival. The obligations arising under Sections 4, 5, 8, 9, 11, 13, and 15 of
this Agreement shall survive any expiration or termination of this Agreement.

h.
Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of Utah without regard to
conflicts-of-laws principles that would require the application of any other
law. Each of the Parties hereto irrevocably submits to the jurisdiction of each
federal or state court located in Salt Lake County, Utah and waives any
objection it may now or hereafter have to venue or to convenience of forum.

i.
Attorney’s Fees and Other Expenses. Each Party shall pay all reasonable costs
and expenses incurred by or on behalf of the other Party in connection with the
other Party’s exercise of any or all of its rights and remedies under this
Agreement, including, without limitation, reasonable attorneys’ fees.

j.
Binding. This Agreement shall be binding on the Parties and their respective
heirs, successors and assigns.

k.
Severability. In the event that any provision of this Agreement is held invalid,
illegal or unenforceable by any court of competent jurisdiction, such portion
shall be deemed severed from this Agreement, and the remaining provisions of
this Agreement shall remain in full force and effect as fully as though such
invalid, illegal, or unenforceable portion had never been part of this
Agreement.

l.
Force Majeure. Neither Party shall be liable to the other for any delay or
failure of performance hereunder where the delay or failure is caused by
strikes, lockouts, war, riots, insurrection, civil commotion, failure of
supplies from ordinary sources, fire, flood, storm, accident, any act of God, or
any other cause beyond the control of the Party. The Party claiming the benefit
of this provision shall use their best efforts to remove any such causes and to
resume performance under this Agreement as soon as is feasible. Performance by
the other Party shall be suspended and excused during any such delay or failure.

m.
Cooperation. Each Party agrees to execute and deliver such further documents and
to cooperate as may be necessary to implement and give effect to the provisions
contained herein.


Service Agreement - Page 8 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



n.
Counterparts. This Agreement may be signed in counterparts and by signature sent
by facsimile, each of which shall be deemed to be an original, and all of which
together shall constitute one and the same Agreement.





IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective for
all purposes as of the Effective date.




IntegraCore


IntegraCore, LLC.,
a Utah limited liability company




By: /s/ Kurt Flygare


Its: President


Date (“Effective Date”): 5/30/2014


LifeVantage Corporation


LifeVantage Corporation
a Colorado Corporation




By: /s/ Douglas C. Robinson


Its: President and CEO


Date: 5/28/2014



 

Service Agreement - Page 9 of 9


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------



SCHEDULE A – STATEMENT OF WORK – LifeVantage


Pricing


Order Processing Pricing shall be set forth in the following table.
Pricing
Order Type
 
Measurement
Mass Mail Order
Standard Order
 
Per order
[***]
[***]
 
Per line
[***]
[***]
 
Per unit
[***]
[***]
 
International Fee
[***]
[***]
 
Packaging Fill per Order
[***]
[***]
 





Billed only when incurred
A.
Storage pricing

a.
[***] per month for pallet locations (to be prorated and billed on a weekly
basis)

b.
[***] per month for pick locations (to be prorated and billed on a weekly basis)

B.
Will Call Orders / International Bulk Orders

a.
Will call orders                    Standard Pick Pack Fees Apply

C.
Placing Bar-code on to finished goods            [***] Each

D.
Container Unload Floor stack*

a.
53’ Container                    [***] Each

b.
40’ Container                    [***] Each

c.
20’ Container                    [***] Each
*Container unload fee does not include the receiving charges for all products
received. As such, an additional receiving fee will also be assessed. Does not
include pallets required for put away.

E.
Implementation Setup Fee (One Time)            [***]

F.
Kitting & Assembly                        As Quoted/Minimum of [***]

G.
Receiving Requirements                Refer to IntegraCore routing guide

a.
Pallet/new license receipt                [***] Each

b.
Labor to correct other nonconformance issues (labeling, pallet quality,
re-boxing, sorting through mixed pallets, down stacking, re-palletizing for
non-standard pallets and pallets out of dimensional specification (48X40X52),
etc.)    [***] per Hour

c.
Supplied Pallet                    [***] per pallet

H.
IT Custom Development                    [***] per Hour

I.
IT Re-implementation                    [***] Charge

J.
Account Management Fee                    [***] Per Month

K.
3rd Party Billing Fee                        [***] Per Order

L.
Returns Processing                        [***] Per Order

M.
White Glove Fee

a.
2-4 Business Hours Notice                [***] Per Order


Statement of Work Page 1 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------



b.
4-6 Business Hours Notice                [***] Per Order

c.
If freight orders need to be rushed out in less than two business days, this
will be priced at time of request if approved by Account manager. Rush freight
orders must be approved by Account Manager before guaranteeing service.

N.
Delivery Services

a.
Per Delivery-Small Van(small pallet of product) – Salt Lake Valley        [***]

b.
Per Delivery-Large Truck(2 to 12 pallets) – Salt Lake Valley            [***]

c.
Per Delivery –Small Van(small pallet) – Davis or Utah County        [***]

d.
Per Delivery-Large Truck(2 to 12 pallets) – Davis or Utah County        [***]

O.
Physical inventory counts

a.
Integracore shall provide free of charge: count sheets, Account Manager/CSR
time, update of inventory adjustments after count is complete

b.
[***] per hour for Integracore employees helping during the PI count

c.
If the PI requires extra Integracore lifts above one lift these will be billed
for these at a rate of [***] per day.

d.
If scissor lifts need to be rented from an outside company the charge is [***]
per day per lift (This will commonly be charged for Quarter end and Year end
counts and includes rental, pick-up, and delivery fees)


Statement of Work Page 2 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------



P.
Hong Kong Rate Table:

Basic Services
Rates (USD)
Storage & Inventory Management
•    Goods stored under ambient environment
[***] per CBM per day
Goods Receiving, Sorting & Handling (excluding materials)


[***] per CBM plus [***] per SKU
(Min. [***] per order)
Order Administration & Processing *(excluding materials)
 
Payment Collection if applicable – Cash Collection [***] on collection amount
(minimum [***] per order)
•    [***] per order; plus [***] per unit
•    Will Call Handling(Order input before visit) [***] per order plus [***] per
unit
•    Will Call Handling(Order input at V-Logic) [***] per order plus [***] per
unit
•    Will Call Handling Admin - [***] per month
Local Hong Kong Pick Up & Delivery to Commercial or Residential Address
*    Delivery to commercial address (includes hospitals), street retail outlets,
distributors and wholesalers between V-Logic and the collection/ delivery point
in any land bound locations in Hong Kong (non-central warehouse)
*    Delivery to residential address between V-Logic and the collection/
delivery point in any land bound locations in Hong Kong


1 kg
[***]
2 kg
[***]
3 kg
[***]
4 kg
[***]
5 kg
[***]
6 kg
[***]
7 kg
[***]






Statement of Work Page 3 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------





Remarks:
*    Delivery to counter/ warehouses at department stores (e.g. Sogo, City
Super, Seibu, and Wing On, etc.) is subject to a minimum of US [***] per order
*    Delivery to central warehouses of department store/ chain stores (e.g.
Mannings, etc.), freight forwarder warehouses, airports or ocean ports is
subject to a minimum of US [***] per order
*    Service fee exclude materials (such as pallets, packing carton boxes, etc.)


8 kg
[***]
9 kg
[***]
10 kg
[***]
11 kg
[***]
12 kg
[***]
13 kg
[***]
14 kg
[***]
15 kg
[***]
16 kg
[***]
17 kg
[***]
18 kg
[***]
19 kg
[***]
20 kg
[***]
21 kg
[***]
22 kg
[***]
23 kg
[***]
24 kg
[***]
25 kg
[***]
Over 25 kg
[***] + [***] per kg for weight over 25kg



*Materials- shipping boxes, void fill or any other special required packaging
for orders. This will be determined on a case by case basis.
Return Order Handling
•    [***] per order up to 3 units
•    Additional Units will be [***] per unit



Service Level Commitment –
A.
Account Management. You will be assigned a dedicated Account Manager.


Statement of Work Page 4 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------



a.
Personal account management

b.
Project management

c.
Quarterly cycle count and real time reporting

d.
Unlimited PortKey access for downloadable reports and order entry

e.
Quarterly Business Review (QBR) will be scheduled by your Account Manager to
ensure expectations and needs are being met.



B.
Receiving

a.
Dock to stock (on time)- >=4 and <8 business hours

b.
All conforming receipts will be received into IntegraCore ‘s system within 1
business day of delivery



C.
Inventory

a.
Overall Inventory unit accuracy- >99.70%

b.
Cycle count- one complete count of all items per quarter

c.
Location audit- one complete audit per quarter

i.
Three business day notice required prior to inventory inspection

d.
Physical inventory counts are the responsibility of the client, not IntegraCore.
These are to be arranged through the Account Manager

e.
Once IntegraCore has received Client’s inventory items into IntegraCore’s
systems and physical warehouses, in connection with this Agreement, IntegraCore
will be responsible for any damage to the goods in its possession once the
receipt has been transacted. For those damaged items, IntegraCore shall issue a
credit memo to the client for the actual manufacturing cost x item quantity
damaged.

f.
An item shall be deemed as lost if the quantity in IntegraCore’s system is lower
than what is physically in the location for that license plate. All lost
items/quantities shall be transacted to a “Lost Hold” location and shall remain
on lost hold until the item is found or until the end of the calendar month the
item was put on Lost Hold, but no item shall be held one month to the next in
the Lost Hold location. All items still on Lost Hold at month end shall be
issued out of IntegraCore’s system in the following manner:

i.
All A items (outlined below) remaining on Lost Hold at month end, IntegraCore
may write off 2.5% or below that specific license plates quantity.

ii.
B and C items (outlined below) remaining of Lost Hold at month end, IntegraCore
may write off 5% of that specific item’s license plates quantity.

For any quantity written off at month end over the 2.5% or 5% threshold,
respectively, IntegraCore shall issue a credit memo to the client for the actual
manufacturing cost x item quantity written off over the percentage outline
above. If any item that is put on Lost Hold will cause the Client to backorder,
the Client shall reorder the quantity needed to prevent the backorder and shall
be reimbursed by IntegraCore for that order.



Statement of Work Page 5 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------



Items Classification Schedule
A Items
-Vantage Packs, Start Kits, Protandim, Protandim Samples, TrueScience,
TrueScience Samples, Canine
-Any Raw Material (i.e. Bacopa, Milk Thistle, etc.)
-Any other non-literature finished good excluding swag
B Items
-Packaging, Literature (Non-Kits, i.e. Start Kits, Vantage Packs, etc.),
Recognition Pins, Labels
C Items
-Swag (items numbers beginning with an 8)
 
D.
Production

a.
Assembly on time based on delivery date as long as all inventory is available
when Production PO is issued with 5-business day notice- 99.80%



E.
Shipping Quality (On Time)

a.
Express Orders (11 AM Mountain Time cutoff, same day)- 100%

b.
Standard Orders (8 AM Mountain Time cutoff, same day)- >99.80%



F.
Shipping Quality

a.
Small Parcel Orders Accuracy Percentage - >99.70%

b.
Bulk/Freight Orders Accuracy Percentage –

i.
A items – 99.7%

ii.
B/C items – 97%

If IntegraCore incorrectly ships product due to its own error exceeding the
variances above, IntegraCore shall pay the     actual cost for any product, the
pick pack, and shipping charges for any re-shipment of the product. The
re-shipment method shall be at the sole discretion of the Client. All incurred
charges for the products, pick pack, and shipping shall be credited as a
reimbursement to the Client.


G.
Bulk Orders

a.
Order Turnaround Time – 2 to 4 business days (depending on size of order, and
based on monthly forecast provided by Client)



***All Accuracy measures are dependent on incoming product conforming to
Integracore Routing Guide with an accuracy of 99.8%. If inbound shipments fall
below this level of accuracy the KPI accuracy measures listed above cannot be
guaranteed. Integracore, LifeVantage, and its’ vendors shall review
non-conforming receipts monthly in order to make improvements where necessary.
This accuracy will be measured based on item and box labeling conforming with
the Routing Guide as well as matching the packing slip provided from the vendor.



Statement of Work Page 6 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------



Mutual Expectations
Open Account Agreement:
All accounts, including pre-pay and COD, must have a current completed and
signed IntegraCore Open Account Agreement on file.
Sales Tax Forms:
Client must provide all necessary Sale Tax Exempt forms, including additional
forms as may be requested by IntegraCore.
Credit Terms:
On approval of credit, initial payment terms are:
•    Net 15 Days – Assembly and procurement.
•    All shipping charges Net 7 Days—pick, pack, shipping, receiving etc…
Freight:
Unless otherwise stated, all prices reflect F.O.B. Salt Lake City, UT and/or
Atlanta, GA. Freight is prepaid and added to invoice.
Specifications:
Prices in this statement of work may be revised if actual job specifications or
instructions differ from those received for the purposes of this statement of
work.



IntegraCore, LLC.,
a Utah limited liability company


By: /s/ Kurt Flygare


Its: President


Date (“Effective Date”): 5/30/2014


LifeVantage Corp




By: /s/ Douglas C. Robinson


Its: President and CEO


Date: 5/28/2014






Statement of Work Page 7 of 7


[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission



--------------------------------------------------------------------------------




Mutual Confidentiality Agreement


This Mutual Confidentiality Agreement is effective as of May 22, 2014 (the
“Effective Date”), by and between IntegraCore, LLC (“IntegraCore”), with offices
at 6077 West Wells Park Road, West Jordan, Utah 84081, and LifeVantage
Corporation, a Colorado corporation (“LifeVantage”) with offices at 9785 S.
Monroe Street, Suite 300, Sandy, Utah 84070 (each hereinafter a “Discloser” if
they are disclosing Confidential Information to the other party, and a
“Recipient” if they are receiving Confidential Information from the other
party).


WITNESSETH


WHEREAS, the parties wish to enter into discussions relating to warehousing,
storage, inventory, transport, and shipping of goods and/or possible commercial
relationships between the parties (the “Subject Matter”).


WHEREAS, during such discussions, Discloser may disclose to Recipient its
confidential and proprietary scientific, technical and commercial information
relating to the Subject Matter. Such information is being disclosed solely for
the purposes of 1) determining whether Discloser and Recipient will enter into a
business relationship with respect to the Subject Matter and 2) the negotiation
and execution of any agreements between the parties relating to the Subject
Matter (the “Purpose”).


WHEREAS, the parties desire to enter into this Agreement with each other to
protect the confidentiality of the Confidential Information (as defined below).
NOW, THEREFORE, the parties, in consideration of the mutual covenants and
conditions set forth below, do hereby agree as follows.


1.
Confidential Information. As used herein, the term “Confidential Information”
shall mean:



(i)
any information disclosed by Discloser or its Affiliates, or its or their
directors, officers, agents and representatives relating to Discloser or its
Affiliates, including any clinical or preclinical data, tangible and intangible
information relating to chemical and biological materials, cell lines, samples
of assay components, media and/or cell lines and procedures and formulations for
producing any such assay components, media and/or cell lines, know-how, trade
secrets, plans, business strategy, patent rights, licenses, suppliers, designs,
processes, formulas, manufacturing techniques, discoveries, inventions and
ideas, improvements, developments, product specifications, machinery, drawings,
photographs, equipment, devices, tools and apparatus, sales and marketing data
and plans, pricing and cost information, distributor, customer, manager, staff
and supplier information and any other technical or business information.
"Affiliates" shall mean with respect to Discloser or Recipient, any subsidiaries
or holding companies or the subsidiaries of any such holding companies;

(ii)
analyses, compilations, studies, reports and other documents prepared by
Recipient to the extent that they contain or reflect the information specified
in paragraph (i) above;

(iii)
the Subject Matter and the existence and contents of this Agreement.


 
1
 



[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------






If disclosed in written, graphic or physical form, Discloser shall use
reasonable efforts to label such Confidential Information as confidential or
proprietary information of Discloser, or if disclosed orally, Discloser shall
use reasonable efforts to identify such Confidential Information as confidential
at the time of disclosure.



2.
No License; No Further Agreement. Each party retains all right, title and
interest in and to its Confidential Information. The execution of this Agreement
or the disclosure of Confidential Information hereunder shall not be deemed to
constitute or imply any license or right to use or practice the same except as
expressly provided herein, whether or not such Confidential Information is
patented or patentable, nor as an obligation to enter into any further agreement
relating to any of the Confidential Information or the Subject Matter.



3.
Confidentiality & Non-Use Obligations. For a period of five (5) years from the
date of disclosure (the “Confidentiality Period”), Recipient shall hold secret
and confidential any and all Confidential Information received by it hereunder
and (i) shall use Confidential Information exclusively for the Purpose and not
otherwise, (ii) shall not, without the prior written consent of Discloser,
disclose such Confidential Information to anyone, except pursuant to Section 4
below, (iii) shall not use Confidential Information of Discloser for its own
benefit (other than for the Purpose) or the benefit of any third party,
including, without limitation, with respect to research, product development or
patent filings, (iv) shall protect the confidentiality of the Confidential
Information of Discloser using at least the same level of efforts and measures
used to protect its own confidential information, and not less than commercially
reasonable and customary efforts and measures; (v) shall not copy, reproduce or
duplicate the other Party’s Confidential Information except to the extent
required for the Purpose, or as otherwise provided herein; and (vi) shall notify
Discloser as promptly as practicable of any unauthorized use, disclosure or loss
of the Confidential Information of Discloser. During the Confidentiality Period
and thereafter, Recipient shall not use the Confidential Information for any
purpose except in connection with the Purpose, or as otherwise specified in a
separate instrument executed by the parties hereto.



Recipient shall return to Discloser all Confidential Information upon
Discloser’s request, including all copies thereof and any documents, electronic
files, notes, extracts, analysis or articles that contain, reflect or is derived
from Confidential Information; provided, however, that one (1) copy of the
Confidential Information may be retained internally by Recipient’s legal
department, or at another location, for the sole purpose of determining the
Recipient’s continuing obligations to Discloser hereunder, provided that in such
case the Confidential Information shall continue to be kept secret and
confidential in accordance with Section 3.


4.
Limitations on Disclosure. Recipient shall limit disclosure of Discloser’s
Confidential Information to its directors, officers, employees, consultants,
agents and advisers and that of its Affiliates (each, a "Recipient Related
Party") as necessary for the Purpose, who are informed of the confidential
nature of Discloser’s Confidential Information and the other restrictions
contained herein. Recipient shall ensure that each such Recipient Related Party
is obliged (whether by its contract of employment or service of other contract
or by law) to comply with such restrictions and obligations and shall


 
2
 



[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




ensure that each such Recipient Related Party complies with such restriction and
obligations and Recipient shall enforce the obligation to do so at Recipient's
expense. The Recipient shall be responsible for any breach of the terms of this
Agreement by any of its Recipient Related Parties.


5.
Exceptions to Confidentiality Obligations. Recipient’s obligations shall not
apply to Confidential Information which

(a)
was already known to Recipient prior to disclosure hereunder, as evidenced by
Recipient’s competent records, other than as a result of prior confidential
disclosure by Discloser;

(b)
was in the public domain at the time of disclosure, or subsequently enters the
public domain without violation by Recipient of its obligations hereunder;

(c)
is rightfully received by Recipient from third parties who have no obligations
of confidentiality to Discloser; or

(d)
is independently developed by Recipient without use of or reliance on the
Confidential Information, as evidenced by Recipient’s contemporaneous tangible
records.



Recipient may disclose Confidential Information that is required to be disclosed
by any applicable statute, law, rule or regulation of any governmental authority
or pursuant to any order of any court of competent jurisdiction; provided that
Recipient shall advise Discloser in a timely manner prior to making any such
disclosure to enable Discloser to apply for such legal protection as may be
available with respect to the confidentiality of the Confidential Information.


6.
Injunctive Relief/Specific Performance. The parties hereto acknowledge and agree
that the extent of damages to Discloser in the event of a material breach by
Recipient of this Agreement would be difficult or impossible to ascertain and
that there is and will be available to Discloser no adequate remedy at law in
the event of such a material breach. Consequently, the Recipient agrees that in
the event of such a material breach or threatened breach, Discloser shall be
entitled, in addition to any other remedies (including damages), to request the
specific performance of any or all of the covenants contained in this Agreement
by an injunction or other equitable relief.



7.
Fax or Email Signatures. In the event the parties execute this Agreement by
exchange of faxed signed copies or emailed digital scans of signed copies, the
parties agree that, upon being signed by both parties, this Agreement shall
become effective and binding and that such faxed or emailed signed copies will
constitute evidence of the existence of this Agreement.



8.
Governing Law; Assignment; Amendment. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of Utah, United States of
America and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. This Agreement may not be
assigned by either party without the prior written consent of the other party.
Any such purported assignment shall be void. This Agreement is the complete
agreement between the parties as of the Effective Date, as to the matters
described herein and supersedes all prior discussions, correspondence,
negotiations or agreements, written or oral as to such matters. No modification,
amendment or waiver or any provision of this Agreement shall be effective unless
in writing, specifically referring hereto and signed by both parties.




 
3
 



[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




9.
Notice. Any notice or other communication to be given under this Agreement shall
be delivered personally, sent by international 2-day courier, or facsimile
transmission (followed by a copy by international 2-day courier). All such
notices or other communications shall be deemed to have been delivered at the
time of such delivery if received prior to 5 p.m. on a business day at the
recipient address and, if other than prior to 5 p.m. on a business day at the
recipient address, on the next business day.

LifeVantage:
LifeVantage
At the address set forth at the beginning of the Agreement.
Attention: General Counsel
 
IntegraCore:
IntegraCore, LLC
At the address set forth at the beginning of the Agreement.





10.
Term and Termination. The term of this Agreement shall be one (1) year from the
Effective Date; provided, that the parties may extend the term by mutual written
agreement. Notwithstanding the foregoing, either party may terminate this
Agreement by giving thirty (30) days’ written notice to the other party or upon
the material breach of this Agreement by the other party, which material breach
continues unremedied for thirty (30) days after delivery to the breaching party
by the nonbreaching party of notice of the material breach. The rights and
obligations of confidentiality and limited use of this Agreement shall survive
and continue for the duration of the Confidentiality Period, after any
expiration or termination of this Agreement.



11.
No Other Obligations. Neither this Agreement nor the disclosure or receipt of
Confidential Information hereunder shall constitute or imply any promise or
intention by one party to make any purchase of products or services from the
other party or enter into any other agreement(s) with the other party. A
subsequent business relationship regarding the Subject Matter, if any, shall be
governed by the terms of a separate agreement.



12.
Jurisdiction. The parties will submit any dispute or claim arising under this
Agreement to the exclusive jurisdiction of the state and federal Courts sitting
in the County and State of Salt Lake, Utah, and the parties hereby submit to,
and waive any objection to, personal jurisdiction and venue in such courts for
such purpose.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
4
 



[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission

--------------------------------------------------------------------------------




This Confidentiality Agreement is executed as of the Effective Date by the
parties’ duly authorized representatives.


LifeVantage Corporation


IntegraCore, LLC




By: /s/ Mike Gallman
By: /s/ Kurt Flygare


Name: Mike Gallman


Name: Kirt Flygare


Title: Director of Supply Chain


Title: President






 
5
 



[***] Confidential portions of this document have been redacted and filed
separately with the Securities and Exchange Commission